DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed 6/14/2019 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

As set forth in MPEP 2164.01(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  They are set forth and analyzed herein:
A) The breadth of the claims-the breadth of the claims are extremely broad;  the claims read on any photosensitive resin composition meeting the claimed metal element/halogen element sum; which is cured to any degree; and which contains 4 broadly claimed components (an alkali-soluble resin;  a coloring agent;  a radical polymerizable compound; and a photo-polymerization initiator).  Additionally, applicant lists a number of different broad categories of alkali-soluble films which may be utilized in the invention (see paragraphs 0084-0129 of the specification).  Said lists includes various classes of polymers (e.g. acrylics, polyimides, carbo-based resins etc.) having various exemplary functionalities. The choice of coloring agent is similarly broad (see 0137) covering a vast array of possible agents with distinct chemical properties.  Furthermore, said components may be contained in any relative amounts and may each individually be comprised of blends of materials (e.g. the alkali-soluble resin may comprise a combination of two or more soluble resins).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 C) The state of the prior art-Neither the prior art found by the examiner nor the prior art admitted by applicant provides guidance on how to select the components of the photosensitive resin compositions or the relative amounts of the components in said composition in order to meet the claimed metal element/halogen element sum limitation of claim 1.  The prior art also does not provide guidance on how to quantitatively determine said sum.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

D) The level of one of ordinary skill-the level of one of ordinary skill in the art with regards to their ability to make a photosensitive resin composition meeting the limitations of claim 1 is considered low.  Specifically, the prior art fails to identify variables which may be optimized in order to control the sum of all the metal and halogen elements in a “nonvolatile component measured by time-of-flight secondary ion mass spectrometry.”  Additionally, the level of one of ordinary skill in the art with respect to making the requisite measurement of the metal and halogen element amounts is considered low for the reasons set forth in the 35 U.S.C. 112(b) rejection below.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

E) The level of predictability in the art-Given the lack of guidance provided by the prior art and the number of variables that could possible effect the claimed metal element/halogen element measurement, the level of predictability in the art is considered low. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

F) The amount of direction provided by the inventor/
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 the existence of working examples-The amount of direction provided by applicant is considered low.  Specifically, applicant fails to identify result effective variables that will optimize the claimed “sum” of metal and halogen elements.  Additionally, the amount of guidance provided by the working examples is considered low as all the examples contain a blend of alkali-soluble resins each comprising at least 70% PI-1 resin (A-2) blended with a carboxylic acid functional (A-1) resin with a narrow carboxylic acid equivalent.  Said examples are not commensurate in scope with the pending claims.  Furthermore, more than one variable is changed between the inventive and comparative examples, so direct comparisons are not possible.
H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure-Given the variables discussed above, the quantity of experimentation needed to make or use the invention based upon the content of the disclosure is considered high.
-Given the -
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
-Given the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “wherein a content of all metal elements and all halogen elements in a non-volatile compound measured by time-of-flight secondary ion mass spectrometry in a cured product formed by curing the photosensitive resin composition is 1x1017 atom/cm3 or larger and 1x1022 atom/cm2 or smaller” is indefinite.  
Said limitation is indefinite because it is unclear how such a measurement is made.  While the claim states the measurement is made via time-of-flight secondary ion mass spectrometry, it is unclear to what level of completion the “cure” of the product is subjected;  it also is unclear under what conditions said measurement is determined.  More specifically, the preparation of the photosensitive resin composition (e.g. degree of cure; the laminate/form of the composition when tested), the conditions under which the spectrometry is conducted (e.g. atmosphere;  ion and energy of bombardment, etc.); how said measurement is completed are not set forth.  Furthermore, as disclosed in “Secondary Ion Mass Spectrometry,” known limitations of time of flight secondary ion mass spectrometry include that quantitative analyses is complicated by wide variation in detection sensitivity from element to element and from sample matrix to sample matrix and are strongly dependent on the instrument design and the operating parameters of each analysis (see page 3 of 68);  applicant fails to set forth said design and operating parameter limitations.   Said methodology is also depend upon the “nature, energy, and angle of incidence of the primary ion beam” (page 8 of 68)-none of which are defined.  Furthermore, selective sputtering can occur in multicomponent, multiphase materials.  Sputtering in the presence of oxygen also is known to enhance the production of many positive metal ions (page 10 of 68);  applicant does not specify whether oxygen is present/excluded during the claimed process.
Claim 1 is further held to be indefinite because it is unclear what constitutes an “alkali-soluble resin”.  Applicant attempts to define said term in paragraph (0083) of the specification (as published).  However, it is unclear how one of ordinary skill in the art determines/quantifies a decrease in thickness of the developed film (0290) as film thickness measurements on the nm scale are highly sensitive to the method of measurement.  The conditions under which the film is developed and rinsed also are not clear (developed with how much of the TMAH aqueous solution; at what temperature?  Rinsed with how much water; what pressure and temperature?).  How is the pre-baked film produced (is the definition limited by the production method of paragraph (0289)).etc.
Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive.
Issues under 35 U.S.C. § 112(a)
With regards to the rejection of claims 1-9 and 11-21 under AIA  35 U.S.C. § 112(a) as failing to comply with the enablement requirement, Applicant argues the examiner’s initial burden of establishing a prima facie basis to deny patentability has not been satisfied.   Specifically, with regards to the measurements of the cured product “by time-of-flight secondary ion mass spectrometry”, Applicant points to the “Experimental” sections of two articles (V.V. Travkin et al.,“Ultrathin metallic interlayers in vacuum deposited MoOx/metal/MoOx electrodes for organic solar cells,” Applied Surface Science, Vol. 390, pp. 703-709 (2016) and G. Pakhomov et al., “ToF-SIMS study of gold/phthalocyanine interface,” Applied Surface Science, Vol. 256, pp. 1946-1950 (2010) -copies of which were provided to the Office on 3/30/2022). However, it is unclear how said disclosed experimental processes provide clarity with regards to the enablement and indefiniteness rejections in the present application.  The examiner believes applicant has provided said references in order to establish that measurement of metal and halogen elements of a cured product by time-of-flight secondary ion mass spectrometry  was possible at the time of filing (Specifically, applicant argues “Here, the person of skill in this art would recognize that it is possible to make measurements using the measurement conditions, as even disclosed in the attached scientific articles “).  Said references are not persuasive with regards to the enablement rejection because they fail to demonstrate that the claimed invention could be made without undue experimentation. In arguendo, said references establish the claimed measurement by time of flight secondary ion mass spectrometry was possible, there is no evidence of record that the method disclosed in the NPL was utilized by applicant or was an industrially accepted method.  Said NPL also does not rebut the examiner’s position of record that  the claimed measurement is highly dependent upon variables which were not disclosed in the original disclosure.  Applicant seems to be acknowledging the current application fails to define/discuss the methodology by which the mass spectrometry measurement was conducted and attempting to supplement the disclosure by incorporating the teachings of the NPL reference into the pending application.  Applicant, however, fails to provide a legal basis for such an incorporation. The references also fail to address the examiner’s position with regards to the other factors discussed in the enablement rejection-including the lack of guidance provided by applicant and the prior art, the level of predictability and the amount of experimentation required.
Applicant further notes the present specification includes descriptions such as the formula in paragraph [0049] for calculating the target element concentration.  Said argument is noted but it is unclear why applicant believes said disclosure is sufficient to overcome the pending enablement rejections.  Specifically, the enablement rejection emphasizes the lack of guidance and working examples with respect to (1) the selection of components of the photosensitive resin compositions or the relative amounts of the components in said composition in order to meet the claimed metal element/halogen element sum limitation of claim 1 and (2) the test conditions under which the measurements are conducted.  It is unclear how the disclosure regarding how to calculated target element concentration addresses either issue.
Further, applicant discusses the disclosure of  U.S. Patent No. 7,615,324 B2 (Sato et al.).  Specifically, applicant argues  the measurement conditions are not even described therein (e.g., the amount of the TMAH aqueous solution and temperature when using the TMAH aqueous solution; the amount of water, pressure, and temperature when rinsing with the water; etc.), indicating that the skilled artisan can perform the measurement even if the detailed measurement conditions are not specified.  Said argument is noted, but it is unclear how the disclosure of Sato is relevant to the issues in the current application.  Sato is not directed measuring the sum of all the metal and halogen elements in a cured product or to a time-of-flight secondary ion mass spectrometry methodology.  Applicant is requested to provide further explanation why the disclosure of Sato is relevant to the issues in the present application so that the examiner is able to more fully respond to applicant’s argument.
Issues under 35 U.S.C. § 112(b)
With regards to the rejection of claims 1-9 and 11-21 stand rejected under AIA  35 U.S.C. § 112(b), as being indefinite  because it is unclear how such a measurement is made, Applicant argues the comments above with respect to the enablement issue also apply to this indefiniteness issue. Specifically, applicant respectfully submits that the skilled artisan would recognize that it is possible to make measurements using the measurement conditions, as disclosed in the first two attached scientific articles by V.V. Travkin et al. and G. Pakhomov et al. Said argument is not persuasive for the reasons noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN R KRUER/Primary Examiner, Art Unit 3649